PER CURIAM.
We remand so that the lower court may correct the written order revoking appellant’s probation to conform to the court’s oral pronouncement, by striking the finding of violation of conditions 2 and 3. See Sing Eng v. State, 350 So.2d 559 (Fla.2d DCA 1977).
On remand, the trial court should also set aside the order assessing costs against appellant. Since the court had adjudged appellant to be insolvent, it was not authorized to assess costs against him. Cox v. State, 334 So.2d 568 (Fla.1976); § 939.15, Fla.Stat. (1977).
We otherwise affirm the order of revocation, judgment, and sentence.
GRIMES, C. J., and HOBSON and DAN-AHY, JJ., concur.